Exhibit 10.16

 

ENDORSEMENT AGREEMENT

 

THIS ENDORSEMENT AGREEMENT (“Agreement”) by and between GENO AURIEMMA
(“Auriemma”) and BERKSHIRE BANK, a Massachusetts savings bank with its principal
place of business at 24 North Street, Pittsfield, MA 01210  (“Berkshire”)(Each
or both of which shall hereinafter be referred to as the “PARTY” or “PARTIES,”
respectively).

 

RECITALS:

 

Berkshire desires to obtain the right to use the name, likeness, and endorsement
services of Auriemma in connection with the advertisement and promotion of
Berkshire’s Financial Services (as defined below).

 

The endorsement by Auriemma of Berkshire is of commercial value.

 

Berkshire and Auriemma wish to enter into an agreement to cooperate and
coordinate the marketing of Auriemma’s endorsement with Berkshire’s banking
services.

 

NOW, THEREFORE for and in consideration of the foregoing, and the mutual
covenants and agreements set forth herein, the Parties hereby agree as follows:

 

1. DEFINITIONS.

 

The following terms shall be defined in the Agreement as follows:

 

a)    “CONTRACT PERIOD” means that period of time commencing upon the full
execution of this Agreement by both Parties and terminating on May 31, 2016
unless sooner terminated under this Agreement.

 

b)    “SERVICES PERIOD” means that period of time commencing upon the full
execution of this Agreement by both Parties and terminating on May 31, 2014
unless sooner terminated under this Agreement.

 

b)    “CONTRACT TERRITORY” shall be any State in which Berkshire currently, or
at any time during the Contract Period, offers Banking Services.

 

c)    “FINANCIAL SERVICES” shall mean banking, lending, financial and wealth
management products and services offered by Berkshire and insurance products and
services offered by Berkshire’s affiliate Berkshire Insurance Group, Inc.

 

d)    “AURIEMMA IDENTIFICATION” shall mean any words, symbols, photographic or
graphic representations, statements by Auriemma or any combination thereof which
identify Auriemma such as, for example, Auriemma’s name, voice, nickname,
likeness, and anything else that identifies Auriemma. The Auriemma

 

--------------------------------------------------------------------------------


 

Identification shall not include any reference to the University of Connecticut,
UConn, the use of the University of Connecticut logos or trademarks, Auriemma’s
position as head women’s basketball coach for the University of Connecticut. If
during the Contract Period Berkshire desires to make reference to University of
Connecticut, UConn, or to use of the University of Connecticut logos or
trademarks, or to refer to Auriemma’s position as head women’s basketball coach
for the University of Connecticut, Auriemma agrees to use reasonable efforts to
obtain the necessary consents from the State of Connecticut and the University
of Connecticut in order to permit Berkshire to do so, it being understood by
Berkshire that Auriemma makes no representation or warrantees that he will be
able to obtain such consents and that the time required to obtain such consents
is wholly outside of the control of Auriemma.

 

e)    “RIGHTS” shall mean all of the endorsement rights, services and other
rights and benefits granted to Berkshire in this Agreement.

 

g)    “BERKSHIRE COMPETITOR” is any person or entity that in any way competes
with Berkshire’s financial services.

 

h)    “BERKSHIRE PARTIES” is Berkshire, and any affiliates of Berkshire, as
defined herein. For purposes of this Agreement, “AFFILIATES” means any other
person or entity that directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with, Berkshire.

 

i)    “$” shall mean the lawful currency of the United States of America unless
otherwise specified.

 

2. ENDORSEMENT AND GRANT OF RIGHTS. During the Contract Period:

 

a)    Subject to the terms of Paragraph 6 below, Auriemma will make the
appearances and provide to Berkshire during the Services Period the services,
initiatives and programs described in Schedule A attached hereto (the
“Endorsement Services”); and

 

b)    Auriemma grants to Berkshire the exclusive right and license (the “License
Rights”) to use the Auriemma Identification during the Contract Period and
throughout the Contract Territory solely in connection with the advertisement
and promotion of Berkshire and the Financial Services;

 

c)                 The License Rights are exclusive to Berkshire and may not be
assigned or in any way conveyed by Berkshire without Auriemma’s express written
consent, except in the event of a merger by Berkshire with another entity
offering Banking Services.

 

--------------------------------------------------------------------------------


 

3. EXCLUSIVITY. Auriemma expressly agrees and undertakes that:

 

a)    The right to use the Auriemma Identification has not been previously
granted nor will it be granted to anyone other than Berkshire for use during the
Contract Period within the Contract Territory in connection with the
advertisement, promotion and sale of products and services which are the same as
or similar to any of the Financial Services;

 

b)    Auriemma will not enter into any arrangement or agreement, which enables
any Berkshire Competitor to be endorsed by Auriemma (whether by using the
Auriemma Identification, Auriemma providing services similar to the Endorsement
Services, or otherwise) during the Contract Period within the Contract
Territory. Notwithstanding the foregoing, it is understood that Auriemma has no
control or influence over any decisions by the University of Connecticut to
enter into any arrangement or agreement with any Berkshire Competitor.

 

c)   Anything herein to the contrary notwithstanding, Berkshire shall not have
the right to utilize the Auriemma Identification except to the extent
specifically authorized by this Agreement.

 

d)  Nothing herein shall grant Auriemma any rights to use any of Berkshire’s
trademarks, names, services marks, logos or any copyrightable materials with
Berkshire’s prior written consent.

 

4. COMPENSATION.

 

(a)  In consideration of the rights and benefits granted to Berkshire hereunder,
Berkshire shall pay to Auriemma the sum of Four Hundred Eighty Thousand and
00/100 Dollars ($480,000.00), as set forth in Paragraph 4 (b)-(c) below.

 

(b)  Berkshire will make four (4) equal cash payments to Auriemma in the amount
of Ninety Thousand and 00/100 Dollars ($90,000.00) on June 1, 2012, June 1,
2013, June 1, 2014, and June 1, 2015.

 

(c)  Berkshire will cause to be issued to Auriemma on June 1, 2012, June 1,
2013, June 1, 2014, and June 1, 2015, (each an “issuance date”) four (4) blocks
of shares of unrestricted common stock of Berkshire’s parent corporation,
Berkshire Hills Bancorp, Inc. (BHLB), each of which as of its respective
issuance date shall have a value of Thirty Thousand and 00/100 Dollars
($30,000.00), based upon the closing price of BHLB common shares at the end of
the last trading day immediately preceding the issuance date.

 

5. PAYMENTS.  Auriemma may elect to have cash payments due Auriemma hereunder
made by check, wire transfer, or bank transfer. Unless such election is made in
writing, all cash payments shall be made by check, drawn to the order of
Auriemma or its designated entity or entities and delivered to the address first
stated above. Past due cash payments (i.e., payments due more than thirty (30)
days after Berkshire’s receipt of the applicable invoice) shall bear interest at
the rate of one (1%) percent per month.

 

--------------------------------------------------------------------------------


 

6. AURIEMMA’S ENDORSEMENT SERVICES AND APPEARANCES.

 

(a)   Berkshire acknowledges that Auriemma’s primary obligations are those
associated with his position as the head coach of the University of Connecticut
women’s basketball team. Further, Berkshire acknowledges that Auriemma has
certain obligations related to his position as the head coach for the United
States Women’s Olympic basketball team.  Subject to Auriemma’s obligations as
the head coach for the University of Connecticut women’s basketball team the
United States Women’s Olympic basketball team, Auriemma shall make himself
available for those appearances set forth on Schedule A.

 

(b)   Berkshire shall reimburse Auriemma for all reasonable out-of-pocket
expenses incurred by Auriemma in attending any requested appearances including
any travel days.  Without limitation to the foregoing, Berkshire will reimburse
Auriemma for his air travel expenses if necessary for Auriemma to be in
attendance at a requested appearance. In addition, if necessary Auriemma shall
be provided with superior hotel suite accommodations and reimbursed for all
reasonable dining expenses incurred while traveling to and attending any
appearances or events.

 

(c)  Berkshire shall give Auriemma as much advanced notice as possible for any
requested appearances, but in no event shall Berkshire give Auriemma less than
fifteen (15) days’ notice of the time and place Berkshire desires Auriemma to
appear.

 

(d)  Unless otherwise agreed to in advance, no appearance shall exceed a total
of two (2) hours in duration.

 

(e)  Any apparel that Auriemma is requested by Berkshire to wear during any
appearance or any photo shoot session must be approved by Auriemma at least
forty-eight (48) hours in advance and must be Nike branded apparel.

 

7. AURIEMMA’S APPROVAL.

 

a)  Berkshire shall use the Auriemma Identification only in such a form and
manner as is specifically approved by Auriemma and, upon the reasonable request
by Auriemma, shall use any reasonable legends, markings, and notices of
trademark rights or registration reasonably specified by Auriemma, or any other
notice of Auriemma’s ownership, including copyright.

 

b)  Berkshire agrees that all use of the Auriemma Identification in connection
with advertising, displays, and other materials and all advertising shall not be
made unless and until finished samples of such proposed use have been provided
to Auriemma and such use has been approved by Auriemma or Auriemma’s authorized
representative. Auriemma agrees that any use of the Auriemma Identification
submitted for approval as provided herein will be deemed to have been approved
by Auriemma if the same is not disapproved in writing within ten (10) business
days after receipt

 

--------------------------------------------------------------------------------


 

thereof. If any use of the Auriemma Identification submitted for approval as
provided herein is disapproved, Berkshire shall be advised of the specific
grounds for disapproval. Subject to this Agreement, Berkshire agrees to follow
Auriemma’s reasonable instructions and guidelines regarding proper usage of the
Auriemma Identification in all respects as may have been reasonably and timely
provided to Berkshire by the Auriemma.

 

8. PROTECTION OF THE AURIEMMA IDENTIFICATION. Berkshire and Auriemma agree that
they will take all necessary steps during the Contract Period and thereafter to
protect the Auriemma Identification in connection with the Endorsement Services.

 

9. CONFIDENTIALITY. Except as required by federal securities laws, or federal or
state banking laws, each party agrees: (i) that it will not disclose to any
third party or use any Confidential Information, as defined herein, disclosed to
it by the other party except as expressly permitted in this Agreement; and
(ii) that it will take all reasonable measures to maintain the confidentiality
of all Confidential Information of the other party in its possession or control,
which will in no event be less than the measures it uses to maintain the
confidentiality of its own information of similar importance. For the purpose of
this Agreement, Confidential Information shall mean all information, materials
and data, in any form, format or medium, disclosed, or revealed to either party
in any way relating to the other party’s business including but not limited to
its finances, customers, operations, products, services, plans, pricing,
suppliers, business strategies or any other similar information.  Confidential
Information may be contained in written material, verbal or electronic
communications.

 

10. TERMINATION AND DEFAULT.

 

a)    TERMINATION FOR BREACH. Either Party shall have the right, without
prejudice to any other rights it may have, to terminate this Agreement if the
other Party materially breaches its obligation hereunder and such breach remains
uncured.

 

A material breach occurs if either Party (i) fails to make any payment, or
(ii) fails to observe or perform any of the covenants, agreements, or
obligations (other than payments of money).

 

Upon the breach of either of the above conditions, the non-defaulting party may
terminate this Agreement as follows: (A) as to a default under clause (i) above,
if payment is not made within ten (10) days after the defaulting party shall
have received written notice of such failure to make payment; or (B) as to a
default under clause (ii) above, if such default is not cured within thirty (30)
days after the defaulting party shall have received written notice specifying in
reasonable detail the nature of such default and such action the defaulting
party must take in order to cure each such item of default.

 

b)    TERMINATION DUE TO INSOLVENCY. If either Party (the “Bankrupt Party”),
(i) commences or becomes the subject of any case or proceeding under the

 

--------------------------------------------------------------------------------


 

bankruptcy or insolvency laws; (ii) has appointed for it or for any substantial
part of its property a court-appointed receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official; (iii) makes an assignment or
the benefit of its credits; (iv) fails generally to pay its debts as they become
due; or (v) takes corporate action in furtherance of any of the foregoing
(collectively, herein referred to as “Events of Insolvency”), then, in each
case, the Bankrupt Party shall immediately give notice of such event to the
other Party. Whether or not such notice is given, the other Party shall have the
right, to the fullest extent permitted under applicable law, following the
occurrence of any Event of Insolvency and without prejudice to any other rights
it may have, at any time thereafter to terminate this Agreement, effective
immediately upon giving notice to the Bankrupt Party.

 

c)    EFFECT OF TERMINATION. Upon the expiration or termination of this
Agreement for any reason (i) all payments that have accrued prior to the
termination or expiration of this Agreement will be payable in full within
thirty (30) days thereof, but any obligations to make further payments due, or
that may have come due, under this Agreement shall become null and void;
(ii) except as otherwise provided herein, the Services Period and the Contract
Period shall end immediately and Berkshire shall promptly cease all use of the
Auriemma Identification including any displays, documents, artwork, symbols,
logos trademarks, trade names, photographic or graphic representations,
depictions and/or other materials (including, but not limited to, advertising
and/or promotional materials), which in any way or form (hard copy, electronic
or otherwise) use the Auriemma Identification (collectively, “Materials”),
except as otherwise set forth herein; and (iii) except as otherwise provided
herein, Berkshire shall promptly remove all links and references to Auriemma and
Materials from its website. Notwithstanding the foregoing, if the Agreement is
terminated for any reason other than Berkshire’s material breach, then for
thirty (30) days following such termination, Berkshire may continue to use any
printed material already produced under this Agreement. At the conclusion of
this period, Berkshire’s use of the printed material will cease.

 

11. TERMINATION BY BERKSHIRE.

 

Berkshire may terminate this Agreement immediately by giving Auriemma notice if
(i) Auriemma dies or is prevented by injury or illness from satisfactorily
performing the obligations required by this Agreement; (ii) Auriemma is
convicted of a felony or criminal offense involving dishonesty or fraud; or
(iii) Auriemma publicly disparages Berkshire and/ or its products.

 

12. OTHER REMEDIES AND RIGHTS.

 

The termination rights set forth herein shall not constitute the exclusive
remedy of the non-defaulting party. Termination in accordance with the above
provisions shall be without prejudice to any rights or claims, which the
terminating party may otherwise have against the defaulting party. In the event
of any arbitration or litigation, including breach, enforcement or
interpretation, arising out of this Agreement, the prevailing party

 

--------------------------------------------------------------------------------


 

of such litigation shall be entitled to recover reasonable attorney’s fees,
costs, and expenses, including pre-litigation and appellate attorneys’ fees and
costs.

 

13. MISCELLANEOUS PROVISIONS.

 

If any provision(s) of this Agreement shall be determined to be void, ambiguous,
or unenforceable, the same shall be stricken from this Agreement and in no way
shall affect other provisions of, or the validity or enforceability of this
Agreement. The Parties understand that the contents of this Agreement are
confidential, and that disclosure of same to any third party could be
detrimental to the interests of one or both Parties. Therefore, the Parties
agree not to disclose the terms of this Agreement, without the prior written
permission of the other party, other than to business advisors, legal and
financial representatives, except as required by federal securities laws, or
federal or state banking laws.

 

14. NOTICES.

 

All notices required hereunder shall be sent by overnight mail or first class
mail, or by confirmed electronic mail to the parties at the following addresses,
or such other addresses as the parties may designate in writing to each other
from time to time:

 

If to Auriemma:             Geno Auriemma

 

With a copy to:             Kahan, Kerensky & Capossela, LLP

Attn: Sol Kerensky & Justin L. Murphy

45 Hartford Turnpike

Vernon, CT 06066

 

If to Berkshire:               Berkshire Bank

Attn:Sean A. Gray, EVP — Retail Banking

24 North Street

P.O. Box 1308

Pittsfield, MA 01202-1308

 

With a copy to:             Berkshire Bank

Attn: Wm. Gordon Prescott, VP and General Counsel

24 North Street

P.O. Box 1308

Pittsfield, MA 01202-1308

 

--------------------------------------------------------------------------------


 

15. FORCE MAJEUR.

 

Notwithstanding anything else contained in this Agreement, neither Party will be
liable for any delay in the performance of any of its obligations if such delay
is caused by any reason wholly outside the control of the Party so delaying (a
“Force Majeur Event”) subject to the obligation of the Party so delaying
promptly notifying the other Party in writing of the reasons for the delay and
the likely duration of the delay. The performance of such Party’s obligations
will be suspended during the period that the Force Majeur Event persists and
such Party will be granted an extension of time for performance equal to the
period of the delay. If the delay referred to above exceeds sixty (60) days (or
such other reasonable period taking into consideration the nature and cause of
the delay), either Party may forthwith terminate this Agreement whereupon the
Parties shall cease to be bound by their respective obligations under this
Agreement in respect granted under this Agreement shall cease.

 

16. ENTIRE AGREEMENT.

 

This Agreement is the entire agreement of the parties and cannot be altered or
modified except by an agreement in writing signed by both parties. Upon its
execution, this Agreement shall supersede all prior negotiations, understandings
and agreements, whether oral or written, and such prior agreements shall
thereupon be null and void and without further legal effect.

 

17. GOVERNING LAW.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut.

 

18. RELATIONSHIP BETWEEN THE PARTIES.

 

Nothing contained in this Agreement shall be construed as establishing an
employer/employee relationship between Auriemma and Berkshire. Accordingly,
there shall be no withholding for tax purposes from any payments due Auriemma
hereunder and Auriemma shall be responsible for any and all income and other tax
payments required by Auriemma. Nothing contained in this Agreement shall be
construed to place the parties in the relationship of legal representatives,
partners or joint ventures. Neither Party shall have any power to bind the other
in any manner whatsoever, other than as otherwise stated in this Agreement. This
paragraph shall survive termination of this Agreement.

 

19. REPRESENTATIONS AND WARRANTIES.

 

a)    Auriemma represents and warrants to Berkshire that:

 

(i)   Auriemma has full authority to enter into and perform under this Agreement
subject only to approval by the University of Connecticut department of
athletics and consulting office;

 

--------------------------------------------------------------------------------


 

(ii)  by entering into and performing under this Agreement, Auriemma is not, and
shall not be in conflict with any prior obligations to third parties;

 

(iii) that Auriemma will not assign or transfer any of the License Rights
described in Paragraph 2.

 

b)    Berkshire represents and warrants to Auriemma that:

 

(i)   it has full authority to enter into and perform under this Agreement;

 

(ii)  by entering into and performing under this Agreement, it is not, and shall
not be in conflict with any prior obligations to third parties.

 

20. INDEMNITY AND INSURANCE.  Berkshire shall indemnify and hold Auriemma
harmless from and against any and all claims, actions, suits, proceedings,
losses, damages and expenses (including, without limitation, reasonable
attorneys’, consultants’ and experts’ fees) (collectively, “Claims”) arising out
of or relating to any inaccuracy or breach of Berkshire’s representations,
warranties, covenants or any claim or other cause of action arising out of or in
connection with this Agreement, including actions based upon gross negligence of
Berkshire under this Agreement, provided that Berkshire shall be given prompt
notice of any such action or claim.

 

21. WAIVER.

 

The failure of Auriemma or Berkshire at any time or times to demand strict
performance by the other of any of the terms, covenants or conditions set forth
herein shall not be construed as a continuing waiver or relinquishment thereof
and either may at any time demand strict and complete performance by the other
of said terms, covenants and conditions.

 

22. ASSIGNMENT.

 

This Agreement shall bind and inure to the benefit of Auriemma and his
successors and permitted assigns. Nothing herein shall prevent Auriemma from
assigning the monetary benefits (but not the obligations) of this Agreement, as
he may so desire. Berkshire may not assign this Agreement, in whole or in part,
without Auriemma’s written consent. In the case of reorganization, merger,
consolidation, or sale of all or substantially all of its assets, any attempt to
assign this Agreement other than as permitted above will be null and void.

 

23. SIGNIFICANCE OF HEADINGS.

 

Paragraph headings contained in this Agreement are solely for the purpose of
aiding speedy location of subject matter and are not in any sense to be given
weight in the construction of this Agreement. Accordingly, in case of any
question with respect to the

 

--------------------------------------------------------------------------------


 

construction of this Agreement, it is to be construed as though such paragraph
headings had been omitted.

 

24. INVALIDITY.

 

If any term, covenant, condition or provision of this Agreement or the
application thereof to any person or circumstance, shall to any extent be held
to be invalid, illegal, or unenforceable in any respect, the remainder of this
Agreement, or application of such term or provision to a person or circumstance
other than to those as to which it is held invalid, illegal, or unenforceable,
shall not be affected thereby, and each term, covenant, condition or provision
of this Agreement shall be valid and shall be enforced to the fullest extent
provided by law.

 

25. COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which will constitute together a single
document.

 

26. CONSTRUCTION.

 

The Parties acknowledge that this Agreement was negotiated between them and
shall not be construed against either Party on the grounds of authorship.

 

27. ARBITRATION.

 

Any dispute or difference between the parties hereto arising out of or relating
to this Agreement shall be settled by arbitration in accordance with the
Commercial Rules of the American Arbitration Association by a panel of three
qualified arbitrators. Berkshire and Auriemma shall each choose an arbitrator
and the two (2) arbitrators so chosen shall choose the third. If either
BERKSHIRE or Auriemma fails to choose an arbitrator within 30 days after notice
of commencement of arbitration or if the two arbitrators fail to choose a third
arbitrator within thirty (30) days after their appointment, the American
Arbitration Association shall, upon the request of any party to the dispute or
difference, appoint the arbitrator or arbitrators to constitute or complete the
panel as the case may be. Arbitration proceedings hereunder may be initiated by
either BERKSHIRE or Auriemma making a written request to the American
Arbitration Association, together with any appropriate filing fee, at the office
of the American Arbitration Association in the county in which proceedings are
to be held pursuant to the terms of the following sentence. All arbitration
proceedings or litigation (to the extent the remedy requested is not, by law,
available through arbitration [e.g., injunctive relief]) relating to any claims
or disputes arising under or relating to this Agreement shall be brought in the
county in which the principal executive office of the party not initiating such
action or proceeding defendant or responding party) is located. The parties
irrevocably submit and consent to the exercise of subject matter jurisdiction
and personal jurisdiction over each of the parties by the federal and/or state
courts in such jurisdiction (the “Selected Jurisdiction”). The parties hereby
irrevocably waive any and all objections that any party

 

--------------------------------------------------------------------------------


 

may now or hereafter have to the exercise of personal and subject matter
jurisdiction in the Selected Jurisdiction and to the laying of venue of any such
proceeding or action brought in the Selected Jurisdiction. Any order or
determination of the arbitral tribunal upon the parties to the arbitration and
may be entered in any court having jurisdiction.

 

IN WITNESS WHEREOF, the Parties execute this Agreement intending to be legally
bound.

 

 

/s/ Geno Auriemma

 

5/17/12

GENO AURIEMMA

 

Date

 

 

 

BERKSHIRE BANK

 

 

 

 

 

 

 

 

By:

/s/ Sean A. Gray

 

5/14/12

Sean A. Gray

 

Date

Executive Vice President — Retail Banking

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

1.                 Auriemma will act as the spokesperson for Berkshire and its
Affiliates.

 

2.                 Auriemma will participate in one (1) recording session
annually during the Services Period of not more than two (2) hours, not
including travel time, to record a radio advertising spot at a date and location
to be mutually agreed upon;

 

3.                 Auriemma will participate in one (1) production session
annually during the Services Period of not more than three (3) hours, not
including travel time, to record a television advertising spot at a date and
location to be mutually agreed upon;

 

4.                 Auriemma will participate in one (1) photo session annually
during the Services Period of not more than two (2) hours, not including travel
time, at a date and location to be mutually agreed upon;

 

5.                 Auriemma will be available for two (2) appearances annually
during the Services Period within the Contract Territory, the date and location
to be mutually agreed upon, each not more than one (1) hour in duration, where
Auriemma will meet, greet and pose for photos.

 

6.                 Auriemma will be available one (1) time per calendar quarter
during the Services Period to meet and address Berkshire’s small business
customer groups.

 

7.                 Auriemma will sign 100 items per year during the Services
Period for Berkshire provided all items are to be obtained at Berkshire’s cost,
provided, however, that Berkshire shall not sell any items autographed by
Auriemma and Auriemma will not be required to sign any item that is manufactured
by a competitor of Nike and subject to Nike’s right to disapprove any items.

 

8.                 Auriemma will permit Berkshire to place a link on its website
(Berkshirebank.com) throughout the Contract Period, directing website viewers to
a landing page promoting Berkshire’s product or brand containing the Auriemma
Identification.

 

9.                 Berkshire may utilize Auriemma and the Auriemma
Identification throughout the Contract Period in all approved materials
including billboards, subway/bus ads, direct mail, stand-ups, counter cards,
posters, etc.

 

--------------------------------------------------------------------------------